DETAILED ACTION
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The prior art references teach resin powder for solid freeform fabrication having the particle size distribution within or overlapping that of the claimed range; however, the resin powder taught by the prior art references is preferred to be essentially spherical.  It is known in the art of additive manufacturing that spherical particles are essential as build material to arrive at uniform and smooth powder bed surface and part surface.  So, there would be no motivation to deviate from the spherical shape of the resin particles.  The instant claims require the resin powder con be constituted by resin particles having pillar-like form which is defined in the specification as “having a bottom and a top” (instant specification, page 11, lines 23-25).  Spherical shape has no bottom nor top.

Information Disclosure Statement
The listing of references in the I-2 document cited on the PTO-1449 filed February 24, 2022, entitled “Summons to Attend Oral Proceeding …dated December 23, 2021” is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office.  Therefore, the I-2 document has not been considered.

Quayle Action
This application is in condition for allowance except for the following formal matters: Non-elected claim 12.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



May 5, 2022